Under the facts of this case, I think Mr. Justice LOCKWOOD'S opinion is correct. I concur in what he says and wish to add the following observations:
The cases agree in this: That if an employee is killed by lightning, it will be treated as arising out of his employment if such employment exposed him to the hazard of lightning more than the community in general was exposed to that element. Whether the exposure of the employee is appreciably greater than others is primarily for the determination of the Industrial Commission, whose duty, under the law, it is to take the evidence thereon and to make findings.
"It is the general rule that the circumstances in a particular vocation, in order for an employee to claim the benefits of the Workmen's Compensation Act [Hurd's Rev. St. 1921, c. 48, §§ 126-152i] must be appreciably and substantially beyond the ordinary risk, so that there is extra danger to which employees in ordinary occupations or places of employment are not subject; that the decision of such a question cannot depend upon inference arrived at by conjecture or speculation; that the burden of proof is upon the applicant to show that the position of the injured person was more hazardous than that of others in the same community or that by reason of the employment the risk was greater." Alzina Const. Co. v. Industrial Commission,309 Ill. 395, 141 N.E. 191.
If the commission determine that the employee was exposed to lightning more than the normal risk to which all are subject, the courts, with few exceptions, have approved of such finding, and, likewise, *Page 358 
if they find he was not exposed more than the normal, such finding is approved. State of Minnesota ex rel., etc., v.District Court, 129 Minn. 502, L.R.A. 1916A 344, and note, 153 N.W. 119.
The finding of the commission here being, in effect, that the employee's employment did not expose him to a greater danger from lightning than if he had not been employed, and the evidence being in entire accord with such finding, we would not be justified in setting the finding aside. There was no evidence that mere altitude would be such exposure, and we cannot, as a matter of law, presume it is. Wiggins v. Industrial Acc.Board, 54 Mont. 335, Ann. Cas. 1918E 1164, L.R.A. 1918F 932, 170 P. 9.
If the court may take judicial notice that one in a high altitude is more apt to be struck by lightning than in a low altitude, the question arises at what altitude will we start, with such presumption. In this case the accident was at approximately 5,000 feet. What would we do if it happened at 4,000, or 3,000, or 2,000 feet? If it be conceded that the employee was engaged to work in and around Phoenix, where the altitude is about 1,100 feet, would we presume if he were struck by lightning there that it was an act of God, but if he left the valley for a higher altitude and was struck that it was not an act of God but a hazard of his employment? And if so, at what point above sea level would we put the presumption in force?
These illustrations are made for the purpose of emphasizing the necessity in all such cases of proof of the fact of extra exposure, and also to stress the obvious fact that judicial presumption cannot take the place of evidence.
The atmosphere possibly is charged with more electricity in a high altitude than in a lower one, but its nature is the same. In one, as much as the other, it is apt to strike the objects closest to its *Page 359 
path, such as trees, tall buildings, etc., but in neither will it ordinarily avoid these and search out objects on the ground, especially where the objects have no attraction for electricity. Relatively, a man in a high altitude is not more exposed than one in a low altitude. It is not known to be a fact that more people proportionately are killed at 5,000 feet altitude than at 1,100 feet. It is said (the New International Encyclopedia, by Dodd, Mead  Company) the greatest mortality from lightning is in the upper Mississippi Valley and the Rocky Mountains — one a low and the other a high altitude.
If compensation is to be allowed on the legal presumption of extra hazard, then every person killed by lightning, earthquakes, cyclones, tornadoes and floods would be entitled to compensation, and it makes no difference that these are things which human vigilance and industry can neither foresee nor prevent. The rule is that the victim in such cases must bear alone such burden, inasmuch as human industry has nothing to do with it, and inasmuch as the employee is no more subject thereto than any other person. Every human being is likely to suffer from events in which he has no share of responsibility. The exception is when the employment is shown to have exposed the employee to risks not common to all.
The mere fact that the employee would not have been injured if he had not been employed at the place where the lightning struck is no argument. In the same sense, the fact that he was born establishes a causative connection. If he had not been born he would not have been struck by lightning, or if the truck he was driving had never been sold to his employer he would not have been struck. If he had been driving a horse and buggy he would not have reached the spot at the moment the lightning *Page 360 
did, or if he had been a Lindbergh he would have long since passed the spot. 28 R.C.L. 806, § 94.
The state has not provided protection against the acts of God, and for the court to give it would be a usurpation of legislative power.
We have been able to find but one court holding that proof of injury or death by lightning was sufficient to bring the case within the compensation act, and the latest expression from that court is an acknowledgment that the rule is wrong and should not have been adopted. Aetna Life Ins. Co. v. IndustrialCommission, 81 Colo. 233, 254 P. 995.